Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 20 are pending in the instant application.

Priority
The instant application is a US non-provisional application No. 17/556,098 filed on 20 December 2021, which claims benefit to US provisional application No. 63/128,447 filed on 21 December 2020.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 22 April, 2022 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The use of the terms Tween 80 [Page 13, paragraph 3], Solutol HS 15 [Page 13, paragraph 3], Kolliphor HS 15 [Page 13, paragraph 3; page 19, preparation1], and Kolliphor ELP [Page 13, paragraph 3] which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  

Claims 10 and 12 have an extra period placed after “at least one buffering agent.” According to MPEP 608.01(m) Each claim begins with a capital letter and ends with a period, periods may not be used elsewhere in the claims except for abbreviations.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 contains the trademark/trade name Kolliphor HS 15.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe macrogol-15-hydroxystearate and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 2, 6 – 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright (US 2019/0314296).
	Wright teaches parenteral intravenous (IV) formulations containing cannabinoids [0001 – 0002]. Wright teaches that these cannabinoids can be selected from a list including cannabidiol [0031]. Wright further has several exemplary sample formulations [Table 3]. Specifically, Sample No. 6 teaches a composition including CBD (5 mg/mL, cannabidiol a cannabinoid), Solutol HS 15 (5% w/v, a surfactant and also known as Kolliphor HS 15), glucose (5% w/v), disodium EDTA (0.2% w/v, a chelating agent), and ascorbic acid and mono-thioglycerol (1% w/v each, both anti-oxidants) [Table 3, Sample No. 6]. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 5, 10 – 11, and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2019/0314296) in view of Vangara (US 2016/0271252).
	Wright teaches parenteral intravenous (IV) formulations containing cannabinoids [0001 – 0002]. Wright teaches that these cannabinoids can be selected from a list including cannabidiol [0031]. Wright further has several exemplary sample formulations [Table 3]. Specifically, Sample No. 6 teaches a composition including CBD (5 mg/mL, cannabidiol a cannabinoid), Solutol HS 15 (5% w/v, a surfactant and also known as Kolliphor HS 15), glucose (5% w/v), disodium EDTA (0.2% w/v, a chelating agent), and ascorbic acid and mono-thioglycerol (1% w/v each, both anti-oxidants) [Table 3, Sample No. 6]. 	
	Wright does not teach the explicit use of a synthetic cannabidiol in the pharmaceutical formulation. 
	Vangara teaches the use of substantially pure cannabidiol in stable pharmaceutical compositions [Abstract]. Vangara teaches the use of cannabidiol that is substantially pure and synthetically synthesized wherein the compositions contain less than 0.3% delta-9-tetrahydrocannabinol [0038]. Vangara further teaches the use of a pH modifier for the pharmaceutical composition, namely the use of sodium hydroxide, sodium bicarbonate, sodium carbonate, etc. [0052]. 
	It would have been prima facie obvious to one or ordinary skill in the art prior to the effective filing date to have substituted a natural cannabidiol with a synthetic cannabidiol. There would have been a reasonable expectation of success as the active cannabidiol is the same in both cases. One of ordinary skill in the art would have been motivated, as Vangara to use synthetic cannabidiols, as commercially available cannabidiols usually are contaminated with delta-9-tetrahydrocannabinol. The presence of delta-9-tetrahydrocannabinol is of concern as it is a Schedule I drug in the United States as it is a hallucinogen [0006]. Furthermore, with this side effect in mind it would have been obvious to strive for a composition that has a purity as high as possible of cannabidiol thereby eliminating any tetrahydrocannabinols in the composition. 

Claims 12 – 14 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 2019/0314296) in view of Vangara (US 2016/0271252) and further in view of Hoorn (J. Nephrol – 2017).
The teachings of Wright and Vangara were discussed in the 103 rejection set forth above. 
Wright and Vangara do not teach the pharmaceutical composition comprising a cannabidiol in the absence of an isotonic agent. Wright further teaches an example of a formulation that does not contain an isotonic agent [Table 3, sample 1].
Hoorn teaches that in some cases where IV maintenance fluids are given in the peri-operative setting that 72% of patients receiving IV fluids containing dextrose developed transient hyperglycemia, whereas those using IV fluids without dextrose remained normoglycemic [page 487, paragraph 1].
	It would have been prima facie obvious to one or ordinary skill in the art prior to the effective filing date to have removed the isotonic agent from the pharmaceutical composition. One of ordinary skill in the art would have been so motivated because it is well known in the pharmaceutical art that isotonic agents can be problematic, particularly if the patient is also administered maintenance IV fluids. Therefore, it could be problematic to administer a cannabinoid pharmaceutical formulation in combination with an IV solution (which is not an uncommon thing when an IV is required in addition to peri-operative pain medication).

Conclusion
	Claims 1 – 20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CRAIG MIXDORF whose telephone number is (571)272-9060. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.M./Examiner, Art Unit 1624                                                                                                                                                                                                        

/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624